In the trial court C.B. Sowards sued the Missouri-Kansas-Texas Railroad Company to recover damages resulting to him from the personal injury of his minor son, George Sowards, who was injured by the train of the defendant railroad company, which injury the plaintiff alleges was caused by the negligence of the defendant railroad company. The parties are now referred to as they appeared in the trial court. George Sowards at the time of his injury was past the age of 20 years, but under the age of 21. In the trial court the plaintiff had judgment for loss of the services of his son, and for sums expended for medical treatment.
The facts and all the evidence in reference to the injury are the same as in case No. 21699 in this court, wherein the Missouri-Kansas-Texas Railroad Company was plaintiff in error and George Sowards, by his mother and next friend, Pearl Sowards, was defendant in error. That case has been this day decided and determined in this court. All of the legal questions are the same, and the opinion in that case No. 21699 is controlling in this case. (165 Okla. 214, 25 P. (d) 641.)
Upon the authority of that opinion, the judgment of the trial court in this cause is reversed and the cause is remanded to that court, with directions to vacate the judgment and to dismiss this action at the cost of the plaintiff.
CULLISON, V. C. J., and SWINDALL, McNEILL, and BAYLESS, JJ., concur. RILEY, C. J., and OSBORN, J., dissent. ANDREWS, J., absent. BUSBY, J., disqualified and not participating.